DETAILED ACTION

Claims 1-8, 10-14 and 16-22 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because the title of the invention should be deleted, and “Fig. 6” should also be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 10, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5, 10, 16 and 21 states that a “computing an estimated time for the vehicle to be positioned within a predetermined proximity of one of the moving targets” This is only possible when the position of the vehicle, the position of the target and the relative velocity is given. This means, the essential feature “based on the position of the vehicle, the position of the target and the relative velocity” is missing. The estimated time will be called t. The next method feature of claim 1, 5, 10, 16 and 21 reads as follows: “computing an estimated location of the moving target at the estimated time, based on a current position of the moving target and the constant velocity of the moving target” This feature is unclear. It is unclear what the estimated location should be and why it should be calculated. At the estimated time t, the target is, according to the previous step, at the predetermined distance with respect to the vehicle. Hence, the estimated location equals the predetermined proximity at the time t. Further, it is not clear what the "current position" means in view of previously in claims 1, 5, 10, 16 and 21, 5, 10, 16 and 21 mentioned “initial position” and “estimated position” (emphasis added). The language does not clearly define the structural limitations of the claims, thus rendering the claim indefinite in that the metes and bounds of the claim cannot be ascertained.
Dependent claims not specifically rejected are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cusumano et al. (US 5,680,118).

As per claim 1, Cusumano et al. (US 5,680,118) teaches a computer-implemented method of positioning a vehicle (see abs., which covers first and second position) in relation to each moving target (see Fig. 1) of an ordered set of moving targets (see Fig. 1), wherein each of the moving targets (see Fig. 1) moves from a respective initial position (see abs., which covers first and second position) at a respective constant velocity (see col. 1, lines 29-60), the method comprising: i) computing, by selecting a range-limited random value (see title  and Fig. 3), an estimated time (tx) for the vehicle to be positioned (see abs., which covers first and second position) within a predetermined proximity of one of the moving targets (see Fig. 1); ii) computing, based on a current position x) of the moving target (see Fig. 1) at the estimated time (tx); iii) computing a required velocity (see col. 1, lines 29-60) for the vehicle to move from its current position (see abs., which covers first and second position) to reach the estimated location by the estimated time; iv) if the required velocity (see col. 1, lines 29-60) is less than or equal to a maximum velocity of the vehicle (see col. 1, lines 29-60), outputting the estimated time and the estimated location for use in positioning the vehicle (see abs., which covers first and second position); and if the required velocity (see col. 1, lines 29-60) is greater than the maximum velocity of the vehicle (see col. 1, lines 29-60), increasing the estimated time (tx), and repeating ii) - iv) (see Fig. 2, wherein the subroutine contains repeat).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Cusumano et al. into the intended end result, thereby improving the positioning at least one vehicle in relation to a set of moving targets as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 2, Cusumano et al. further comprising repeating i) - iv) for each subsequent moving target in the set (see Fig. 1), wherein the current position (see abs., which covers first and second position) of the vehicle is taken to correspond to the estimated location of a previous moving target in the set (see Fig. 1). 
 
As per claim 3, Cusumano et al. teaches comprising repeating i) - iv) for a plurality of vehicles (see Fig. 1), where each of the plurality of vehicles (see Fig. 1) is associated with its own ordered set of moving targets (see Fig. 1).  

As per claim 4, Cusumano et al. teaches wherein i) - iii) at least are performed by solving an optimisation problem (see Fig. 1).

As per claim 5, Cusumano et al. teaches wherein the optimisation problem (see Fig. 1) comprises determining/seeking: a first time and a first position (see abs., which covers first and second position), and a second time  conditions the first position (see abs., which covers first and second position) is within a predetermined proximity of a location of the first moving target at the first time (see Fig. 1), the second position (see abs., which covers first and second position) is within the predetermined proximity of a location of a second moving target (see Fig. 1) at the second time, and a distance between the first position (see abs., which covers first and second position) and the second position (see abs., which covers first and second position) is no greater than a distance the vehicle can travel at, or below, a maximum velocity of the vehicle (see col. 1, lines 29-60) for a duration equal to or less than a difference between the second time and the first time, and/or a difference between the second time and the first time is no greater than a time taken for the vehicle to travel from the first position (see abs., which covers first and second position) to the second position (see abs., which covers first and second position) at, or below, a maximum velocity of the vehicle (see col. 1, lines 29-60). 
 


As per claim 10, Cusumano et al. teaches  system adapted to position (see abs., which covers first and second position) a vehicle in relation to a set of moving targets (see Fig. 1), the system comprising at least one processor configured to: i) compute, by selecting a range-limited random value (see title  and Fig. 3), an estimated time (tx) for the vehicle to be positioned (see abs., which covers first and second position) within a predetermined proximity of one of the moving targets (see Fig. 1); ii) compute, based on a current position (see abs., which covers first and second position) of the moving target (see Fig. 1) and the constant velocity (see col. 1, lines 29-60) of the moving target (see Fig. 1), an estimated location (rx) of the moving target (see Fig. 1) at the estimated time; iii) compute a required velocity (see col. 1, lines 29-60) for the vehicle to move from its current position (see abs., which covers first and second position) to reach the estimated location by the estimated time; iv) if the required velocity (see col. 1, lines 29-60) is less than or equal to a maximum velocity of the vehicle (see col. 1, lines 29-60), output the estimated time and the estimated location for use in positioning the vehicle (see abs., which covers first and second position); and if the required velocity (see col. 1, lines 29-60) is greater than the maximum velocity of the vehicle (see col. 1, lines 29-60), x), and repeat ii) - iv) (see Fig. 2, wherein the subroutine contains repeat).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Cusumano et al. into the intended end result, thereby improving the positioning at least one vehicle in relation to a set of moving targets as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 11, Cusumano et al. further including a communications interface configured to transfer signals (see abs.,) representing the estimated time and the estimated location to at least one vehicle (see Fig. 1, ).
  


As per claim 13, Cusumano et al. teaches wherein the vehicle is at least partly autonomous (see Fig. 1, and cl. 1, having a vehicle partly autonomous falls under design choice).  

As per claim 14, Cusumano et al. teaches wherein the vehicle comprises a water-borne vessel (see Fig. 1, and cl. 1, having a vehicle water-borne falls under design choice).  

As per claim 16, Cusumano et al. teaches a computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for positioning a vehicle (see abs., which covers first and second position) in relation to each moving target (see Fig. 1) of an ordered set of moving targets (see Fig. 1), wherein each of the moving targets (see Fig. 1) moves from a respective initial position (see abs., which covers first and second position) at a respective constant velocity (see col. 1, lines 29-60), the process comprising: computing, by selecting a range-limited random value (see title  x) of the moving target (see Fig. 1) at the estimated time (tx); computing a required velocity (see col. 1, lines 29-60) for the vehicle to move from its current position (see abs., which covers first and second position) to reach the estimated location by the estimated time (tx); in response to the required velocity (see col. 1, lines 29-60) being less than or equal to a maximum velocity of the vehicle (see col. 1, lines 29-60), outputting the estimated time and the estimated location for use in positioning the vehicle (see abs., which covers first and second position). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Cusumano et al. into the intended end result, thereby improving the positioning at least one vehicle in relation to a set of moving targets as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
  
As per claim 17, Cusumano et al. teaches the process further comprising: in response to the required velocity (see col. 1, lines 29-60) being greater than the maximum velocity of the vehicle (see col. 1, lines 29-60), increasing the estimated time (tx); computing, based on a current position (see abs., which covers first and second position) of the moving target (see Fig. 1) and the constant velocity (see col. 1, lines 29-60) of the moving target (see Fig. 1), an estimated location (rx) of the moving target (see Fig. 1) at the estimated time (tx); computing a required velocity (see col. 1, lines 29-60) for the vehicle to move from its current position (see abs., which covers first and second position) to reach the estimated location by the estimated time (tx); and in response to the required velocity (see col. 1, lines 29-60) being less than or equal to a maximum velocity of the vehicle (see col. 1, lines 29-60), outputting the estimated time and the estimated location for use in positioning the vehicle (see abs., which covers first and second position).  

As per claim 18, Cusumano et al. teaches the process further comprising repeating the process for each subsequent moving target (see Fig. 1) in the set, wherein the current position (see abs., which covers first and second position) of the vehicle is taken to correspond to the estimated location of a previous moving target in the set (see Fig. 1). 
 
As per claim 19, Cusumano et al. teaches the process comprising repeating the process for a plurality of vehicles (see Fig. 1), where each of the plurality of vehicles (see Fig. 1) is associated with its own ordered set of moving targets (see Fig. 1).  

As per claim 20, Cusumano et al. teaches wherein the computing comprises solving an optimisation problem (see Fig. 1).  

As per claim 21, Cusumano et al. teaches wherein the optimisation problem (see Fig. 1) comprises determining: a first time and a first position (see abs., which covers first and second position), and a second time and a second 
 
Allowable Subject Matter

Claims 6, 7 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fail to teach or fairly suggest with respect to claims 6 and 22, wherein the optimization problem is represented by an expression 

    PNG
    media_image1.png
    66
    475
    media_image1.png
    Greyscale

Wherein:
 t represents the estimated time; 
p represents a position of a said moving target, where p(i) = [x, y] denotes that  the ith moving target is located at position [x, y] at time ti = x, ttend represents task completion time for each of the plurality of vehicles; tstat  represents a start time for each of the plurality of vehicles; Dp represents an        intertask distance matrix, where dp(i,j) = [dx, dy] denotes that a distance vector [dx, dy] between the ith and jth moving targets at their respective times; and 
i and moving target j differ by an amount of x.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20210011150 is directed to “Presented are target object detection systems for deriving host vehicle velocities, methods for making/using such systems, and motor vehicles with host vehicle velocity estimation capabilities. A method of automating operation of vehicles includes an electronic transmitter of a vehicle's target object detection system emitting electromagnetic signals, and an electronic receiver receiving multiple reflection echoes caused by each electromagnetic signal reflecting off target objects within proximity of the vehicle. A vehicle controller determines a relative velocity vector for each target object based on these reflection echoes. The relative velocity vectors are assigned to discrete vector clusters. The controller estimates a host vehicle velocity vector as an average of the relative velocity vectors in the vector cluster containing the most relative velocity vectors and having the largest spatial spread. The controller commands one 
US-20200294404 is directed to “A system and method of positioning a set of vehicles (102) with respect to an object (104) and a set of targets (106). Embodiments can generate (302) an isovist using data obtained from at least one sensor associated with the object and use it to compute (304) an estimated position of each target with respect to the object. Embodiments can compute (306) a plurality of positions for each vehicle based on the estimated positions of the targets, with each position having an associated value representing a number of the targets at their estimated positions that are within a predetermined proximity of the vehicle at that position. Embodiments can select (308) a subset of the positions based on the associated values, and position (310) the set of vehicles based on the selected subset of the positions.”;
US-10514706 is directed to “GAP measurement for vehicle convoyring”;
US-20190277946 is directed to “vehicle lane alignment correction improvements”;
US-20180284293 is directed to “A positioning system includes a base station and a tracking device. The base station is configured to receive an estimated location of the base station at a receiver coupled to the base station and determine 
US-20170363738 is directed to “A radar device derives, plurality of parameters according to a target and target detection distances, based of received signals that are acquired by receiving reflected waves, each of which is a radar transmission wave transmitted toward vicinity of an own vehicle and then reflected from the target existing in the vicinity. The radar device computes, from likelihood models in which first and second already-known correlations are modeled for each of the detection distances, an indicator based on likelihood ratios, which correspond to derived parameters and detection distances, of a stationary vehicle and upper object, in which the first already-known correlations correlate parameters and likelihoods of the stationary vehicle with each other and second already-known correlations correlate the parameters and likelihoods of 
US-20170038781 is directed to “Methods and apparatus of tracking moving targets from air vehicles are disclosed. An example method in response to an estimated speed and an estimated location of a moving target, determines a detectability zone surrounding the moving target; and causes an air vehicle to follow the moving target outside of the detectability zone.”;
US-20040006424 is directed to “A control system for dynamically tracking and targeting multiple targets wherein the targets have position sensors and communicate to with central location that uses the information to process projected locations of moving targets. The system uses several means to smooth the track and to deal with missing or degraded data, wherein the data may be degraded in either time or location. The present system can use a combination of Kalman filtering algorithms, multiple layers of smoothing, decoupled recording of predicated positions and use of those predications along with optimization of speed of apparent target motion to achieve a degree of time on target.”;
Beak et al., is directed to “Optimal path planning of a target-following fixed-wing UAV using sequential decision processes”;
Jung et al., is directed to “Ground moving target displacement compensation in the DPCA based SAR-GMTI system”;
Coraluppi et al., is directed to “A hybrid-state estimation algorithm for multisensor target tracking”;
Kim et al., is directed to “Ground moving target displacement compensation for DPCA based SAR-GMTI system”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.




    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B